Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF1934 for the fiscal year ended December31, 201 5 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF1934 for the transition period from to Commission file number000-54480 ALST CASINO HOLDCO, LLC (Exact name of registrant as specified in its charter) Delaware 45-2487922 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
